                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

KRISTY TONEY,                                  )
                          Plaintiff,           )
                                               )      No. 1:18-cv-37
-v-                                            )
                                               )      Honorable Paul L. Maloney
COMMISSIONER OF SOCIAL SECURITY,               )
                      Defendant.               )
                                               )

                                       JUDGMENT

      The Court has resolved all pending claims in this lawsuit. As required by Rule 58 of

the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: January 9, 2019                              /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge
